Case 3:18-cv-10500-AET-LHG Document 90-2 Filed 01/25/19 Page 1 of 8 PageID: 1292




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

  LAUREN HALL, on behalf of herself and
  others similarly situated,
                                                      No. 18-cv-10500-AET-LHG
                    Plaintiff,

        v.

  WELCH FOODS, INC., A COOPERATIVE
  and THE PROMOTION IN MOTION
  COMPANIES, INC.,

                    Defendants.

  LOCAL RULE 56.1 STATEMENT OF MATERIAL UNDIPSUTED FACTS

       Plaintiff Lauren Hall, on behalf of herself and others similarly situated

 (“Plaintiff”), respectfully submits the following Statement of Material Undisputed

 Facts, pursuant to Local Rule 56.1(a), in support of her Motion for Summary

 Judgment (the “Motion”) against Defendants Welch Foods, Inc., a Cooperative

 (“Welch’s”), and The Promotion In Motion Companies, Inc. (“PIM”) (collectively,

 “Defendants”).

       1.    PIM is a prominent maker of fruit snacks, fruit rolls, and private label

 confections and food products, with both domestic and international operations. In

 addition to the Welch’s Fruit Snacks, PIM’s other proprietary or licensed brands

 include SUN MAID® Milk Chocolate Raisins, FISHER® Milk Chocolate Peanuts,

 SOUR JACKS® Sour Candies, NUCLEAR SQWORMS® Sour Neon Gummi


                                         1
Case 3:18-cv-10500-AET-LHG Document 90-2 Filed 01/25/19 Page 2 of 8 PageID: 1293



 Worms, BUDDY BEARS® and ORIGINAL GUMMY FACTORY® Gummi

 Candies, and TOGGI® Fine Chocolate Wafers. See Declaration of Joshua S.

 Bauchner, Esq., dated January 25, 2019 (“Bauchner Decl.”), Exhibit A at ¶ 17;

 Exhibit B at ¶ 17.

       2.     PIM licenses the trademarked name “Welch’s” for use with Mixed Fruit

 Snacks, Island Fruits Fruit Snacks, Reduced Sugar Mixed Fruit Fruit Snacks, Berries

 ’n Cherries Fruit Snacks, Concord Grape Fruit Snacks, White Grape Raspberry Fruit

 Snacks, Strawberry Fruit Snacks, Tangy Fruits Fruit Snacks, Fruit Punch Fruit

 Snacks, White Grape Peach Fruit Snacks, Apple Orchard Medley Fruit Snacks,

 Strawberry Fruit ’n Yogurt Snacks, Blueberry Fruit ’n Yogurt Snacks, Strawberry

 Creamy PB&J Fruit Snacks, Strawberry Crunchy PB&J Fruit Snacks, Grape Creamy

 PB&J Fruit Snacks, Grape Crunchy PB&J Fruit Snacks, Strawberry Fruit Rolls,

 Berry Fruit Rolls, and Tropical Punch Fruit Rolls (collectively, the “Fruit Snacks”).

 See Bauchner Decl., Exhibit A at ¶¶ 1, 17, 19; Exhibit B at ¶¶ 17 and 19.

       3.     In a May 19, 2009 press release announcing the launch of the Island

 Fruits product line, Michael Rosenberg, President and CEO of Promotion in Motion

 (“Rosenberg”), claimed, “Like all Welch’s® Fruit Snacks, new Island Fruits is made

 with Real Fruit and Fruit Juices . . . . It’s a better alternative to lots of other snacks

 as it also contains 100% of the daily value of Vitamin C, 25% of the daily value of

 Vitamins A and E and is fat free. We find that Mom is putting one pack of Welch’s®


                                             2
Case 3:18-cv-10500-AET-LHG Document 90-2 Filed 01/25/19 Page 3 of 8 PageID: 1294



 Fruit Snacks Island Fruits in her kid’s lunchbox—and keeping one pack for herself.”

 See Bauchner Decl., Exhibit A at ¶ 3; Exhibit B at ¶ 3; Exhibit C.

       4.     Rosenberg also stated: “When I looked at the fruit snacks segment, all

 I saw were cartoon-licensed fruit snacks…I believed there was an opportunity for a

 slightly healthier fruit snack that could be targeted towards both moms and schools.”

 See Bauchner Decl., Exhibit A at ¶ 27; Exhibit B at ¶ 27; Exhibit D.

       5.     Plaintiff started purchasing the Fruit Snacks in approximately 2009 or

 2010, and continued to purchase the Fruit Snack packages about once a week for

 approximately seven years. See Bauchner Decl., Exhibit E at 69:7-12, 95:7-12.

       6.     Plaintiff purchased the Fruit Snacks because of the label that read,

 “Made with Real Fruit,” “vitamins”, and “no preservatives. See Bauchner Decl.,

 Exhibit E at 69:17-70:2, 80:7-18.

       7.     Based on these representations, Plaintiff continued to purchase the Fruit

 Snacks because she thought they were a “better alternative to other fruit snacks” and

 a “healthier alternative.” See Bauchner Decl., Exhibit E at 161:10-13, 162:8-13,

 163:24-164:11, 165:21-166:1, 169:3-24.

       8.     Had Plaintiff known that the representations by Defendants were false

 and misleading, she would not have purchased the Fruit Snacks. See Bauchner Decl.,

 Exhibit E at 263:21-264:8.




                                           3
Case 3:18-cv-10500-AET-LHG Document 90-2 Filed 01/25/19 Page 4 of 8 PageID: 1295



        9.    Defendants’ Fruit Snacks’ labels state that, “In this tradition of

 wholesome goodness come Welchs® Fruit Snacks, made with real fruit and fruit

 juices.” See Bauchner Decl., Exhibit A at ¶ 31 and Illustration 1 (emphasis added);

 Exhibit B at ¶ 31 (emphasis added).

        10.   Defendants’ Fruit Snacks’ labels state that they are “Made with Real

 Fruit,” “Fruit is our 1st Ingredient,” and “We put the fruit in fruit snacks.” See

 Bauchner Decl., Exhibit A. at ¶¶ 35-37 and Illustrations 2-3; Exhibit B at ¶¶ 35-37.

        11.   Defendants’ Fruit Snacks’ labels contain images of certain fruit. For

 example, the Berries ‘n Cherries Fruit Snacks contains pictures of strawberries,

 blueberries, raspberries, and cherries. .” See Bauchner Decl., Exhibit A at ¶ 36 and

 Illustration 3; Exhibit B at ¶ 36.

        12.   Defendants’ Fruit Snacks’ labels state that they contain “100% Vitamin

 C” and “25% Vitamins A & E.” See Bauchner Decl., Exhibit A at ¶¶ 38, 48, and

 Illustration 4; Exhibit B at ¶ 38 and 48; Exhibit F at No. 7; Exhibit G at No. 7.

        13.   Defendants’ Fruit Snacks’ labels state that they contain “No

 Preservatives.” See Bauchner Decl., Exhibit A at ¶ 38 and Illustration 4; Exhibit B

 at ¶ 38.

        14.   Defendants’ Fruit Snacks’ labels identify the following ingredients:

 “Ascorbic Acid (Vitamin C), Alpha Tocopherol Acetate (Vitamin E), Vitamin A




                                          4
Case 3:18-cv-10500-AET-LHG Document 90-2 Filed 01/25/19 Page 5 of 8 PageID: 1296



 Palmitate.” See Bauchner Decl., Exhibit A at ¶¶ 49, fn. 25, and Illustration 4;

 Exhibit B at ¶ 49.

       15.    The source of the Vitamin A in the Fruit Snacks is the “Vitamin A

 Palmitate” ingredient. See Bauchner Decl., Exhibit F at No. 7; Exhibit G at No. 7.

       16.    The source of Vitamin C in the Fruit Snacks is the “Ascorbic Acid”

 ingredient. See Bauchner Decl., Exhibit F at No. 7; Exhibit G at No. 7.

       17.    The source of Vitamin E in the Fruit Snacks is the “Alpha Tocopherol

 Acetate” ingredient. See Bauchner Decl., Exhibit F at No. 7; Exhibit G at No. 7.

       18.



              . See Bauchner Decl., Exhibit H at 4-5; Exhibit G at No. 8.

       19.    Defendants do not have information or knowledge regarding “the

 percentages of Vitamins A, C, and E derived from the fruit ingredients versus

 vitamin enrichment.” See Bauchner Decl., Exhibit F at No. 9; Exhibit G at No. 9.

       20.



                                                                                  See

 Bauchner Decl., Exhibit H at 3-4.

       21.    Following reformulation of the Fruit Snacks in or around 2015,

 Defendants’ Fruit Snacks’ labels list “fruit puree” as the first ingredient and claim


                                          5
Case 3:18-cv-10500-AET-LHG Document 90-2 Filed 01/25/19 Page 6 of 8 PageID: 1297



 that “Fruit is our 1st ingredient!” See Bauchner Decl., Exhibit A at ¶ 46 and

 Illustration 3; Exhibit B at ¶ 46.

       22.    Defendants have no knowledge or information regarding the percentage

 of each sub-ingredient used in the “Juice from Concentrates” ingredient utilized in

 each Fruit Snacks product prior to the reformulation in or around 2015. See

 Bauchner Decl., Exhibit F at No. 1; Exhibit G at No. 1.

       23.    Defendants have no knowledge or information regarding the percentage

 of each sub-ingredient used in the “Fruit Purees” ingredient utilized in each Fruit

 Snacks product prior to the reformulation in or around 2015. See Bauchner Decl.,

 Exhibit F at No. 2; Exhibit G at No. 2.

       24.    Defendants have no knowledge or information regarding the percentage

 of each sub-ingredient used in the “Fruit Puree” ingredient utilized in each Fruit

 Snacks product subsequent to the reformulation in or around 2015. See Bauchner

 Decl., Exhibit F at No. 3; Exhibit G at No. 3.

       25.    The Fruit Snacks contain 0 grams of dietary fiber. See Bauchner Decl.,

 Exhibit A at ¶¶ 42, 47, 57 and Illustration 4.

       26.    Plaintiff has an expert report from Professor Jean-Pierre H. Dubé

 detailing the methodology to be used to calculate damages through a survey to

 establish the decreased value of the Fruit Snacks when the impermissible label

 claims are removed. See Bauchner Decl. at Exhibit I.


                                           6
Case 3:18-cv-10500-AET-LHG Document 90-2 Filed 01/25/19 Page 7 of 8 PageID: 1298



       27.   Defendants’ damages expert, Michael Buchannan, testified that a

 properly constructed and conducted choice-based conjoint survey would permit an

 analyst to determine the value consumers place on different attributes of a product.

 See Bauchner Decl., Exhibit J at 32:6-35:19.

       28.   Mr. Buchanan further testified that a coefficient logit model would be

 a scientifically reasonable model to use to estimate consumer preferences based on

 the conjoint survey results. See Bauchner Decl., Exhibit J at 35:23-36:9.

       29.   Mr. Buchanan testified that a Hierarchical Bayesian MCMC algorithm

 could be a scientifically reasonable means to determine or estimate the preference

 parameters of consumers. See Bauchner Decl., Exhibit J at 36:11-37:5.

       30.   Mr. Buchanan testified that a “willingness to pay” calculation would be

 a scientifically reasonable methodology for determining a consumer’s willingness to

 pay a certain premium for different claims made about a product. See Bauchner

 Decl., Exhibit J at 37:7-21.

       31.   Finally, Mr. Buchanan testified that the formula models and equations

 detailed in Appendix A and Appendix B of Professor Dubé’s report are scientifically

 reliable and taught in textbooks. See Bauchner Decl., Exhibit J at 38:5-39:8.

       32.

                                                . See Bauchner Decl., Exhibit K at

 Exhibits A and C.


                                          7
Case 3:18-cv-10500-AET-LHG Document 90-2 Filed 01/25/19 Page 8 of 8 PageID: 1299



       33.    Plaintiff testified that this action involves “deceptive advertising”

 claims against Defendants based on misrepresentations on the Fruit Snacks’ labels

 and that she is seeking to serve as a class representative to act on behalf of other

 people who purchased Fruit Snacks. See Bauchner Decl., Exhibit E at 45:5-25,

 272:18-23.

 Dated: Woodland Park, New Jersey
        January 25, 2019
                                       Respectfully submitted

                                       ANSELL GRIMM & AARON, P.C.




                                       Joshua S. Bauchner, Esq.
                                       jb@ansellgrimm.com
                                       Michael H. Ansell
                                       mha@ansellgrimm.com
                                       365 Rifle Camp Road
                                       Woodland Park, New Jersey 07424
                                       (973) 247-9000 (t)
                                       (973) 247-9199 (f)

                                       RICHMAN LAW GROUP
                                       Kim E. Richman (Pro Hac Vice)
                                       krichman@richmanlawgroup.com
                                       Jaimie Mak (SBN 236505)
                                       jmak@richmanlawgroup.com
                                       535 Mission Street
                                       San Francisco, CA 94105
                                       (415) 259-5688 (t)
                                       (718) 228-8522 (f)




                                          8
